                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 BLYTHE and SEAN MCDONNELL,                )
                                           )
      Plaintiffs/Counter-claim Defendants, )
                                           )
 v.                                        )
                                           )
 NATIONSTAR MORTGAGE LLC, and              )                Case No. 4:17-cv-00146-DGK
                                           )
      Defendant/Counter-claim Plaintiff,   )
                                           )
 FIELD ASSET SERVICES, LLC a/k/a           )
 ASSURANT FIELD ASSET SERVICES,            )
 SOLUTIONSTAR FIELD SERVICES, LLC, )
 SPECTRUM FIELD SERVICES, INC., and )
 SOUND MIND REAL ESTATE, LLC,              )
                                           )
      Defendants.                          )

             ORDER DENYING JOINT MOTION TO EXTEND DEADLINES

       This lawsuit alleges the assignee on Plaintiff Blythe McDonnell’s home mortgage deed of

trust, Defendant Nationstar Mortage LLC (“Nationstar”), and the other Defendants unlawfully

entered her home and damaged it. Nationstar has filed a counterclaim alleging breach of the

mortgage note and deed of trust.

        Now before the Court is the parties’ Joint Motion to Extend Certain Scheduling and Trial

Order Deadlines (Doc. 119). The parties’ motion is premised on the mistaken belief that Plaintiffs’

deadline to provide expert designations is October 12, 2018, and Defendants’ expert designations

are due December 12, 2018. As explained in the Amended Scheduling and Trial Order (Doc. 108),

those deadlines are actually November 30, 2018, and December 31, 2018, respectively.

       The motion is DENIED AS MOOT.




        Case 4:17-cv-00146-DGK Document 120 Filed 10/12/18 Page 1 of 2
       The Court encourages counsel to re-read the Amended Scheduling and Trial Order because

it contains many important deadlines for which they are responsible.

       IT IS SO ORDERED.

Date: October 12, 2018                          /s/ Greg Kays
                                                GREG KAYS, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                    2
        Case 4:17-cv-00146-DGK Document 120 Filed 10/12/18 Page 2 of 2
